DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  The Action is responsive to Application filed April 14, 2020.  
3.  In view of a thorough search and examination of the present application and in light of the following:
An interview conducted on June 30, 2021 in which agreement reached for no filing of terminal disclaimer needed;
Prosecution history of the parent application 15848737;
Prior art searched and results reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP.com, Google Patents, Google Scholar, etc.); 
Claims 1-20 are allowed. 
Information Disclosure Statement
4. The information disclosure statements filed October 1, 2020 are compliant with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.
Drawings
5. The drawings filed April 17, 2020 are considered in compliance with 37 CFR 1.121(d) and are accepted. 
Allowable Subject matter
6. Claims 1-20 are allowed.
The Examiner deems Claims 1-20 as novel when being viewed as a whole for the subject matters of supporting sharding semi-structured items in a sharded database system of a plurality of shard servers in which a catalog server receives a database command for performing operation to the item on each shard server of the plurality of shard servers and migrating the semi-structured items among the plurality of shards, wherein each shard of the plurality of shards is assigned to a corresponding shard server of the plurality of shard servers.

Reasons for Allowable
7. The following is the Examiner's statement of reasons for allowance: 
With respect to the instant application, concerning the Examiner's efforts for searching prior art, searches were performed on various domains, including the Office’s EAST database, NPL-ACM, Google, Google Patents, Google Scholar, IP discovery, NPL-IEEE. Below three references have been identified as among the closest references teaching the subject matters recited in the instant application. The references were also identified for disclosing portions of the claimed subject matters of the instant application.

TSIROGIANNIS et al.: “SCALABLE ANALYSIS PLATFORM FOR SEMI-STRUCTURED DATA”, U.S. Patent Application Publication US 20140279838 A1, filed Mar. 14, 2014 and published Sep. 18, 2014, hereafter “TSIROGIANNIS”;

Isaacson et al.: “PARTITIONING DATABASE DATA IN A SHARDED DATABASE”, U.S. Patent 5,983,213, filed Oct.4, 2013 and published Apr. 17, 2014, hereafter “Isaacson”; 

Olga Kushanova: BUILDING, TESTING AND EVALUATING DATABASE CLUSTERS OSA project, Bachelor’s Thesis Information Technology, May 2014, hereafter “Kushanova”; and 

Migration Playbook: Microsoft SQL Server To Amazon Aurora with MySQL Compatibility Migration Playbook Version 1.8, September 2018, hereafter “Migration Playbook”.

Among the identified reference having subject matters closest to the application, 
TSIROGIANNIS is dedicated to a scalable interactive database platform for semi-structured data that incorporates storage and computation, in which a schema inference module dynamically creates a cumulative schema for objects retrieved from a first data source and the retrieved objects includes (i) data and (ii) metadata describing the data; and an export module is configured to output the data of the retrieved objects to a data destination system according to the cumulative schema;

Isaacson focuses on a sharded database system for partitioning data amongst a plurality of shard servers and a shard control record, in which the shard control record is defines a first data structure for distributing data records or rows based on a first sharding by monotonic key range across the shard servers. The sharded database distributes plurality of records or rows across the shard servers via hashing;

Kushanova’s thesis is to research an implementation of different clustered database systems, in which four different systems presenting SQL and NoSQL cluster types have been viewed and analyzed. From relational databases MariaDB Replication and Galera clusters were built and for NoSQL side document-oriented MongoDB Replica Set and Sharded cluster. All the systems for testing and evaluation have been built independently from their initial state. Tests were mainly focused on cluster implementation, failover solution, availability, backup system and performance; and 

Migration Playbook: The Microsoft’s Playbook is to assist administrators tasked with migrating SQL Server databases to Aurora MySQL with the aspects that can't be automatically migrated using the Amazon Web Services Schema Conversion Tool (AWS SCT). It focuses on the differences, incompatibilities, and similarities between SQL Server and Aurora MySQL in a wide range of topics including T-SQL, Configuration, High 

Accordingly, TSIROGIANNIS, Isaacson, Kushanova and the Migration Playbook either individually or in combination fails to fully disclose the subject matters of supporting sharding semi-structured items in a sharded database system of a plurality of shard servers in which a catalog server receives a database command for performing operation to the item on each shard server of the plurality of shard servers and migrating the semi-structured items among the plurality of shards, wherein each shard of the plurality of shards is assigned to a corresponding shard server of the plurality of shard servers.

After reviewing the subject matters recited in independent claims, in view of the above references obtained through thorough searches conducted on various domains, the Examiner is persuaded that the recited subject matters are of merits and the Examiner is further persuaded that the above claimed features in combination with below highlighted subject matters as a whole is distinctive from prior art:
“receiving, at a catalog server, a database command that references items in a relational table that has been sharded into a plurality of shards;
wherein the sharded table stores semi-structured items;
wherein the semi-structured items are self-contained relative to a particular level of granularity;
wherein each shard of the plurality of shards is assigned to a corresponding shard server of a plurality of shard servers;
determining, at the catalog server, that execution of the database command requires a particular operation;
sending a remote command to each shard server of the plurality of shard servers to cause each shard server to perform the particular operation on items in its respective shard; and
migrating the semi-structured items among the plurality of shards, during a re-sharding operation, at the same particular level of granularity as the level of granularity at which the semi-structured items are self-contained”.

An update search on prior art in domains (EAST, NPL-ACM, Google, Google Patents and Google Scholar, IP Discovery, NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, Google Patents and Google Scholar, IP Discovery, NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1 and 11. 



After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed.
Conclusions
8.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M, T, Th, F: 8-21, mid-flex 3 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's
Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 1, 2021